                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                                             CASE NO.:
HOWARD COHAN,

       Plaintiff,

vs.                                                          INJUNCTIVE RELIEF SOUGHT


FUEL LIFE 1, LLC, a Florida Limited Liability
Company, and FLOVAL OIL CORPORATION,
a Florida Profit Corporation,

      Defendant(s).
____________________________________/

                                          COMPLAINT

       Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

hereby files this Complaint and sues FUEL LIFE 1, LLC, a Florida Limited Liability Company,

and FLOVAL OIL CORPORATION, a Florida Profit Corporation (hereinafter collectively

referred to as “Defendants”), for declaratory and injunctive relief, attorneys’ fees, expenses and

costs (including, but not limited to, court costs and expert fees) pursuant to 42 U.S.C. § 12182 et.

seq., and the 2010 Americans with Disabilities Act (“ADA”) and alleges as follows:

                                JURISDICTION AND VENUE

       1.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

Defendants’ violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

2010 ADA Standards.
        2.      Venue is proper in this Court, Fort Lauderdale Division, pursuant to 28 U.S.C. §

1391(B) and Internal Operating Procedures for the United States District Court For the Southern

District of Florida in that all events giving rise to the lawsuit occurred in Broward County, Florida.

                                                PARTIES

        3.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

residing in Palm Beach County, Florida.

        4.      Upon information and belief, Defendants are the lessee, operator, owner and/or

lessor of the Real Property, which is subject to this suit, and is located at 1095 W Sunrise Blvd,

Fort Lauderdale, FL 33311, (“Premises”), and are the owner of the improvements where Premises

is located.

        5.      Defendants are authorized to conduct, and are in fact conducting, business within

the state of Florida.

        6.      Plaintiff is an individual with numerous permanent disabilities including severe

spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

spine with nerve root compromise on the right side; a non-union fracture of the left acromion

(shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. At the time of

Plaintiff’s visit to the Premises on October 17, 2019, (and prior to instituting this action), Plaintiff

suffered from a “qualified disability” under the ADA, and required the use of fully accessible

restrooms. Plaintiff personally visited the Premises, but was denied full and equal access and full

and equal enjoyment of the facilities and amenities within the Premises, even though he would be
classified as a “bona fide patron”. A true and correct copy of Plaintiff’s Purchase receipt is attached

hereto as Exhibit “1”.

       7.      Plaintiff, in his individual capacity, will absolutely return to the Premises and avail

himself of the services offered when Defendants modify the Premises or modifies the policies and

practices to accommodate individuals who have physical disabilities.

       8.      Plaintiff is continuously aware of the violations at Defendants’ Premises and is

aware that it would be a futile gesture to return to the Premises as long as those violations exist,

and Plaintiff is not willing to suffer additional discrimination.

       9.      Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

result of Defendants’ discrimination until Defendants are compelled to comply with the

requirements of the ADA.

       10.     Plaintiff would like to be able to be a patron of the Premises in the future and be

able to enjoy the goods and services that are available to the able-bodied public, but is currently

precluded from doing so as a result of Defendants' discriminatory conduct as described herein.

Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

at the Premises to eliminate the discrimination against persons with physical disabilities.

       11.     Completely independent of the personal desire to have access to this place of public

accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the purpose of

discovering, encountering and engaging discrimination against the disabled in public

accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

personally visits the public accommodation; engages all of the barriers to access, or at least of

those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such
discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

with the ADA and to otherwise use the public accommodation as members of the able-bodied

community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

the Premises regularly to verify its compliance or non-compliance with the ADA, and its

maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

       12.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

Defendants modify the Premises or modifies the policies and practices to accommodate individuals

who have physical disabilities to confirm said modifications have been completed in accordance

with the requirements of the ADA.

              VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

       13.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 12

above as if fully stated herein.

       14.     On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

enactment of the statute to implement its requirements. The effective date of Title III of the ADA

was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

       15.     Congress found, among other things, that:
             a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                this number shall increase as the population continues to grow older;

             b. historically, society has tended to isolate and segregate individuals with disabilities

                and, despite some improvements, such forms of discrimination against disabled

                individuals continue to be a pervasive social problem, requiring serious attention;

             c. discrimination against disabled individuals persists in such critical areas as

                employment, housing, public accommodations, transportation, communication,

                recreation, institutionalization, health services, voting and access to public services

                and public facilities;

             d. individuals with disabilities continually suffer forms of discrimination, including

                outright intentional exclusion, the discriminatory effects of architectural,

                transportation, and communication barriers, failure to make modifications to

                existing facilities and practices. Exclusionary qualification standards and criteria,

                segregation, and regulation to lesser services, programs, benefits, or other

                opportunities; and,

             e. the continuing existence of unfair and unnecessary discrimination and prejudice

                denies people with disabilities the opportunity to compete on an equal basis and to

                pursue those opportunities for which our country is justifiably famous, and accosts

                the United States billions of dollars in unnecessary expenses resulting from

                dependency and non-productivity.

42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

       16.      Congress explicitly stated that the purpose of the ADA was to:
              a. provide a clear and comprehensive national mandate for elimination of

                 discrimination against individuals with disabilities;

              b. provide clear, strong, consistent, enforceable standards addressing discrimination

                 against individuals with disabilities; and

              c. invoke the sweep of congressional authority, including the power to enforce the

                 fourteenth amendment and to regulate commerce, in order to address the major

                 areas of discrimination faced on a daily basis by people with disabilities.

U.S.C. § 12101(b)(1)(2) and (4).

        17.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

Defendants’ Premises is a place of public accommodation covered by the ADA by the fact it

provides services to the general public and must be in compliance therewith.

        18.      Defendants have discriminated and continues to discriminate against Plaintiff and

others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

services, facilities, privileges, advantages and/or accommodations located at the Premises, as

prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

        19.      Plaintiff has visited Premises, and has been denied full and safe equal access to the

facilities and therefore suffered an injury in fact.

        20.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

Defendants’ failure and refusal to provide disabled persons with full and equal access to their

facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

architectural barriers that are in violation of the ADA.
        21.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

of Justice, Officer of the Attorney General promulgated Federal Regulations to implement the

requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

for and subsequent violation.

        22.      Based on a preliminary inspection of the Premises, Defendants are in violation of

42 U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and are

discriminating against Plaintiff as a result of, inter alia, the following specific violations:

        Men's Restroom

              a. Providing grab bars of improper horizontal length or spacing as required along the

                 rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

              b. Failure to provide toilet paper dispensers in the proper position in front of the water

                 closet or at the correct height above the finished floor in violation of 2010 ADAAG

                 §§ 604, 604.7 and 309.4.

              c. Failure to provide the proper insulation or protection for plumbing or other sharp

                 or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                 and 606.5.

              d. Failure to provide grab bars at 33 inches minimum and 36 inches maximum above

                 the finished floor measured to the top of the gripping surface in violation of 2010

                 ADAAG §§ 609, 609.4 and 609.7.

              e. Providing grab bars of improper horizontal length or spacing as required along the

                 rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.
             f. Failure to provide operable parts that are functional or are in the proper reach ranges

                as required for a person with a disability in violation of 2010 ADAAG §§ 309,

                309.1, 309.3, 309.4 and 308.

             g. Providing a swinging door or gate with improper maneuvering clearance(s) due to

                a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

                404.2.4 and 404.2.4.1.

       23.      To the best of Plaintiff’s belief and knowledge, Defendants have failed to eliminate

the specific violations set forth in paragraph 22 herein.

       24.      Although Defendants are charged with having knowledge of the violations,

Defendants may not have actual knowledge of said violations until this Complaint makes

Defendants aware of same.

       25.      To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

       26.      As the owner, lessor, lessee or operator of the Premises, Defendants are required to

comply with the ADA. To the extent the Premises, or portions thereof, existed and were occupied

prior to January 26, 1992, the owner, lessor, lessee or operator has been under a continuing

obligation to remove architectural barriers at the Premises where removal was readily achievable,

as required by 28 C.F.R. §36.402.

       27.      To the extent the Premises, or portions thereof, were constructed for occupancy

after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

to design and construct such Premises such that it is readily accessible to and usable by individuals

with disabilities, as required by 28 C.F.R. §36.401.
       28.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

Defendants, pursuant to 42 U.S.C. § 12205.

       29.      All of the above violations are readily achievable to modify in order to bring

Premises or the Facility/Property into compliance with the ADA.

       30.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

standard applies and all of the violations listed in paragraph 22 herein can be applied to the 1991

ADAAG standards.

       31.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

Plaintiff’s injunctive relief, including an order to alter the subject facility to make them readily

accessible to and useable by individuals with disabilities to the extent required by the ADA and

closing the Subject Facility until the requisite modifications are completed.

       WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

injunctive and declaratory relief:

             1. That this Court declares that Premises owned, operated and/or controlled by
                Defendants are in violation of the ADA;
             2. That this Court enter an Order requiring Defendants to alter their facilities to make
                them accessible to and usable by individuals with disabilities to the full extent
                required by Title III of the ADA;
             3. That this Court enter an Order directing the Defendants to evaluate and neutralize
                their policies, practices and procedures toward persons with disabilities, for such
                reasonable time so as to allow the Defendants to undertake and complete corrective
                procedures to Premises;
             4. That this Court award reasonable attorney’s fees, all costs (including, but not
                limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;
                and,
             5. That this Court award such other and further relief as it may deem necessary, just
                and proper.
Dated March 31, 2020.


                        Sconzo Law Office, P.A.
                        3825 PGA Boulevard, Suite 207
                        Palm Beach Gardens, FL 33410
                        Telephone: (561) 729-0940
                        Facsimile: (561) 491-9459

                        By: /s/ Gregory S. Sconzo
                        GREGORY S. SCONZO, ESQUIRE
                        Florida Bar No.: 0105553
                        Primary Email: greg@sconzolawoffice.com
